Citation Nr: 1207129
Decision Date: 02/27/12	Archive Date: 04/11/12

DOCKET NO. 08-09 695	)        DATE FEB 27 2012

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for hypertension (to include as secondary to service-connected disability or Agent Orange exposure)

2. Entitlement to service connection for glaucoma (to include as secondary to service-connected disability or Agent Orange exposure).

3. Entitlement to an increased (compensable) evaluation for hepatitis B.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from February 1971 to December 1972.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran was previously represented by Vietnam Veterans of America. In December 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing Disabled American Veterans (DAV) as his representative. The Board recognizes the change in representation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT 

Service-connected hepatitis B is currently nonsymptomatic.

CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis B have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).

-2-

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned. Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Also, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, in May 2007, VA received a claim for increase for hepatitis B. In May 2007, the RO sent to the appellant a letter providing VCAA notice. This notice essentially complied with statutory notice requirements as outlined above. VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including

-3-

the types of evidence that would assist in this matter. Specifically, he was notified of how VA determines disability evaluations and effective dates. VA supplemented the prior notice with a letter dated October 2008 that again advised the appellant of how VA determines disability evaluations, and provided him with the schedular criteria for hepatitis B. In March 2011, VA readjudicated the claims, and provided the appellant with a Supplemental Statement of the Case dated the same; as such, the appellant has been afforded due process of law.

The appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the record shows that the appellant's original claims folder was lost some time after February 2004, to include his service treatment records. The RO has attempted to rebuild the claims folder. To ensure all reasonable efforts were made to obtain service records, the Board remanded this case in October 2009. Pursuant to Board remand, the AMC made additional efforts to obtain the appellant's service treatment records. VA made an official request to the National Personnel Records Center (NPRC) in October 2009. A November 2009 response from NPRC reflects that no records were found, but noted that records had been sent to the RO in Waco, Texas in April 1984. Email correspondence reflects an inquiry with the Waco RO for these records and a response that no records were found after checking. VA notified the appellant by letter dated February 2010 that his service treatment records could not be located, and advised him to furnish documents that would substitute for these records. The alternative types of evidence were identified. No response to this request has been received. It was noted that Surgeon General's Office reports were not requested because this request could only be used in fire related cases, which this was not. The RO prepared a formal finding of unavailability of the service treatment records in March 2010, which has been

-4-

associated with the claims folder. The claim was thereafter readjudicated and the appellant issued an SSOC dated March 2011 notifying him of the evidence received and actions taken since the prior SSOC. There has been due process of law. The Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47(1999).

Because the service treatment records are unavailable through no fault of the appellant's, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened in this case. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401,406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991)).

The rebuilt claims folder includes VA and private medical records, copies of Social Security Administration (SSA) records, and web-based evidence. The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence. As such, the duty to assist has been discharged in this regard. Neither the appellant nor his representative has averred any prejudice to the appellant in proceeding with consideration of the claim without further efforts at procuring the missing service treatment records.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in May 2007 and March 2010. The Board notes that there has been no allegation that either VA examination was inadequate. The Board observes the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124(1991).

The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings. Specifically, the examinations were conducted by a medical professional, and the associated reports reflect review of the prior medical record and the history of the present illness. The examinations included a

-5-

description of the symptoms and demonstrated objective evaluation. Therefore, the Board concludes that the appellant was afforded an adequate examination in this matter. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA provided the appellant the opportunity to have a hearing. None has been requested.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed. Under the circumstances of this case, a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Claims for Increase

Service connection was established for hepatitis B at the noncompensable disability level, effective April 2, 2001. The Board addressed an appeal of this initial rating in 2004, and determined that the preponderance of the evidence was against the assignment of an initial compensable evaluation. At that time, the Board noted that the rating criteria had been revised effective July 2, 2001 for hepatis B. See 38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 2, 2001. At that

-6-

time, the Board considered the appellant's claim under both the old and revised rating criteria.

In April 2007, the appellant requested an increased (compensable) rating for hepatis B.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that

-7-

would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.

The rating schedule, as revised effective July 2, 2001, Diagnostic Code 7345, provides a noncompensable evaluation for nonsymptomatic hepatitis. 38 C.F.R. § 4.114, Diagnostic Code 7345.

A 10 percent rating is provided where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period. Id.

A 20 percent rating is provided for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. Id.

A 40 percent rating is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. A 60 percent rating is provided where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Near-constant debilitating symptoms

-8-

(such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) is rated 100 percent disabling. Id.

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae. Id. See also 38 C.F.R. § 4.14.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id.

Factual Background

The Board has thoroughly reviewed all the evidence in the appellant's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The discussion and analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000).

Records related to the appellant's grant of SSA disability benefits reflect that his disabilities included hepatitis C, but not hepatitis B. The medical records were duplicate copies of VA medical records.

Report of VA examination dated October 2005 reflects an assessment for "acute hepatitis in 1972 presumed to be due to hepatitis A that resolved with residual of some decreased mentation by his history." Acute hepatitis C in 2002, unrelated to service-connected hepatitis B, was noted. The examiner indicated that hepatitis C was nondetectable in March 2004 and, since 2004, liver profile tests have been normal.

-9-

Report of VA examination dated May 2007 reflects, by history, acute hepatitis B in service with period of hospitalization. His liver function eventually normalized without any residual symptoms. Also, by history, the appellant was hospitalized 2002 for hepatitis C infection. It was noted that blood work at that time showed "positive hepatitis B surface antibody indicative of previous infection, but negative hepatitis B surface antigen showing no persistent infection." The appellant's liver function tests were normal following acute hepatitis C infection. The appellant reported symptoms that he believes are associated with his hepatitis. These include food not digesting well, nausea, and feeling weak. Since hospitalization in 2002, the appellant has had no incapacitating episodes. Physical exam showed soft abdomen, with mild diffuse left-sided tenderness to palpation. There was no rebound, guarding, hepatosplenomegaly, mass or bruit. Bowel sounds were normal. Lab tests were performed. The diagnoses included hepatitis B, "patient with resolution of infection at the time of acute infection. No carrier state. No residual symptoms. Patient currently complaining of abdominal pain but symptoms are consistent with gastroesophageal reflux disease and nor from a complication of hepatitis." The examiner commented that the appellant's condition had not changed since the condition was evaluated by the Board in February 2004.

Private medical records dated January 2005 to January 2008 reflect history of hepatitis B and C, GERD (gastroesophageal reflux disease), and other conditions. The appellant had complaints of all over pain in January 2005, assessed as myalgia. Blood testing in January 2008 showed the presence of hepatitis B core antibody. Treatment records show no findings for active hepatitis B infection or symptoms associated by the appellant's physician with history of acute hepatitis B.

VA treatment records dated 1997 through January 2010 reflect no complaints or treatment relative to service-connected hepatitis B. These records reflect that the appellant was hospitalized in 2002 for observation of acute hepatitis C. These records are silent for symptoms of fatigue, malaise, or anorexia associated with hepatitis B infection. These records show no period of incapacitation associated with hepatitis B infection and its corollary symptoms.

- 10-

VA treatment note dated February 2008 reflects history of hepatitis C and other problems. The appellant reported feelings of depression, excessive fatigue, decreased motivation, feeling guilty, and inability to concentrate. He was referred to psychiatry, but did not show for this appointment. He denied weight loss. Abdomen was soft, nontender, nondistended, and with regular bowel sounds. The assessment included history of hepatitis C, and it was noted that he had a normal liver panel.

Report of VA examination dated March 2010 reflects that the appellant reported that he has symptoms he believes are associated with chronic hepatitis, such as, "food not digesting well." He reported nausea often and vomiting occasionally. He indicated that he had been previously diagnosed with reflux. The examiner noted that a 2009 endoscopic examination revealed no evidence of changes of reflux and that acid manometry testing showed no significant acid reflux. The appellant takes Omeprazole for GERD. The appellant reported periodic episodes of anorexia, 1-2 times a month, accompanied by nausea 5-7 days a week. He reported lower extremity arthralgias and some abdominal pain (below naval), which sometimes required him to lie down for 1-2 hours. He stated that he sought medical care for abdominal pain about 5 times a year. He denied right upper quadrant pain. He reported fatigue since about 2002. The examiner noted as follows:
1. The appellant had a tatoo on the right upper arm, obtained in the mid 1980s;
2. He has not been hospitalized for hepatitis observation since 2002 and, at that time,
3. He was observed for nonservice-connected hepatitis C;
4. He was not under any treatment for hepatitis;
5. Review of the claims file and Dallas VA records showed no flare-ups of hepatitis B since he was in service.
6. There was no evidence of any incapacitation due to hepatitis; and last episode of incapacitation was associated with hepatitis C, from which he has since recovered without recurrence and/or need for treatment.

Physical examination in March 2010 reflects that the appellant was well-nourished, obese male, who presented in no acute distress. The abdomen was soft; there was mild diffuse tenderness of the left lower abdomen, but no tenderness of the right

- 11-

upper quadrant and no hepatomegaly. Blood and urine tests were performed. The diagnoses included: Hepatitis B, "occurring when veteran was in service in Vietnam in 1971 and with no evidence of recurrence or flare-up of hepatitis B since treated in service." The examiner stated that there was "no evidence of residual symptoms from that infection noted" and no symptoms now consistent with either hepatitis A or B.

Analysis

Having carefully reviewed the evidence of record, the preponderance of the evidence is against the claim for an increased (compensable) evaluation for hepatitis B. The Board's review of the records discloses no basis upon which to award a compensable evaluation in the absence of active hepatitis B or symptoms associated with hepatitis B infection. The evidence of record clearly reflects that the hepatitis B resolved in service, and that he is nonsymptomatic. Being nonsymptomatic, it cannot be reasonable argued that he has symptoms that more nearly reflect the criteria for a compensable evaluation. 38 C.F.R. § 4.7. Additionally, because the appellant is nonsymptomatic, a compensable evaluation is not warranted under the rating criteria in effect prior to or from July 2, 2001. 38 C.F.R. § 4.114, Diagnostic Code 7345 (prior to and from July 2, 2001).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).

In this regard, the Board acknowledges the appellant's report of symptoms, such as, nausea, vomiting, anorexia, and abdominal pain. Furthermore, the Board acknowledges that the appellant is competent to report his symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 VetApp. 398, 405 (1995). However, the record further shows that the appellant has not suffered any significant weight loss. In fact, he was described as obese on the most recent VA examination in 2010. Also, he did not experience any right upper quadrant pain or tenderness during examinations in 2007 or 2010. The Board further observes

-12-

that the medical records are voluminous with frequent medical treatment dates and yet these records are remarkable silent for reports of symptoms related to hepatitis B. Here, we find the appellant credible in regard to report of generic symptoms. However, his competence to distinguish the potential various causes of such symptoms is lacking.

The Board finds that there is nothing persuasive, to include the lay evidence, in the record showing that his reported symptoms are related to hepatitis B. Moreover, in view of the medical finding that his hepatitis B is nonsymptomatic, it cannot reasonable be stated that the symptoms he alleges are related to hepatitis B. To the extent that the appellant relates his alleged symptoms to hepatitis B, the Board finds that he is not competent as he lacks the requisite medical expertise. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). Determinations concerning the presence of hepatitis B and any symptoms or residuals of such disease are complex medical determination beyond the ken of the average lay person. Id. Therefore, the appellant's statements have diminished probative value.

The more probative evidence of record consists of the VA examinations and VA treatment records, which show nonsymptomatic hepatitis B. The Board finds that the opinions of the VA examiners are both competent and credible, as each was qualified through education, training, and experience to offer a medical diagnosis. 38 C.F.R. § 3.159(a). Moreover, the Board finds that the 2007 and 2010 VA examiners' opinions are more probative than the appellant's unsubstantiated medical opinion given their medical expertise and knowledge. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight attached to opinions are within the province of the Board as adjudicators). See also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of examination, relative merits of expert's qualifications, and analytical findings).

Accordingly, the claim is denied. As discussed, the manifestations of hepatitis B have not changed during the course of this appeal. In fact, there are no manifestations of hepatitis B throughout the appeal period. As such, there is no basis upon which to stage this rating as the factual findings show no distinct time

-13-

periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart, supra. Here, the disability has not changed and a uniform (noncompensable) evaluation is warranted.

As the evidence is not in equipoise, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, I Vet. App. 49 (1990).

The Board has lastly considered referral for an extraschedular rating. This requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), affd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted. The appellant's the symptoms fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue. The appellant has not reported interference with employment secondary to his service-connected hepatitis B, and the evidence does not establish that he has experienced hospitalizations or other severe or unusual impairment due to the service-connected hepatitis B.

-14-

ORDER 

An increased (compensable) rating for hepatitis B is denied.

REMAND

The appellant avers that service connection for hypertension and glaucoma is warranted. He claims that these conditions are secondary to either service-connected hepatitis B or in-service Agent Orange exposure. The RO has conceded that the appellant has had exposure to herbicide agents during Vietnam service.

The provisions addressing secondary service connection were revised effective October 10, 2006. For claims filed on or after this date, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to natural progress, will be service connected. The revised standard applies here as VA received the appellant's claim after the effective date of the revision.

As discussed above, VA's duty to assist may include providing a medical examination and obtaining an opinion where necessary to decide the claim. 38 C.F.R. § 3.159. The appellant's representative argues that VA examination is required for an opinion on the matters of secondary service connection.

The Board observes that a VA examination and comprehensive opinion have not been obtained on the matter of secondary service connection. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). In this case, the record shows that the appellant has hypertension and glaucoma; it further shows that the appellant is service-connected for hepatitis B and had been exposed herbicide agents in service. Therefore, a VA examination and opinion is warranted. The Board cannot decide the claims without a medical opinion on the matters of secondary service connection to include aggravation.

-15-

It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1.	The appellant should be scheduled for a VA eye
examination to ascertain whether he has glaucoma due to or as a result of (a) service-connected hepatitis B, or (b) Agent Orange exposure in service. If a causal relationship is not shown to hepatitis B, then the examiner must further address whether glaucoma is aggravated by service-connected hepatitis B. If aggravation is shown, the examiner must identify the baseline level of severity of the nonservice- connected glaucoma as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. The claims folder must be available for review. A complete rationale for all opinions is required.

2.	The appellant should be scheduled for a VA
examination to ascertain whether he has hypertension due to or as a result of (a) service-connected hepatitis B, or (b) Agent Orange exposure in service. If a causal relationship is not shown to hepatitis B, then the examiner 

-16-

must further address whether hypertension is aggravated by service-connected hepatitis B. If aggravation is shown, the examiner must identify the baseline level of severity of the nonservice- connected hypertension as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. The claims folder must be available for review. A complete rationale for all opinions is required.

3. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

-17-



